        Case 1:20-cv-01454-EPG Document 7 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10

11    DANIEL Z. CASTRO,                                    Case No. 1:20-cv-01454-EPG

12                            Plaintiff,                   ORDER DENYING MOTION TO
                                                           PROCEED IN FORMA PAUPERIS DUE
13                    v.                                   TO INCOMPLETE APPLICATION

14
      C. WADDLE,
15                                                         (ECF No. 2)

16                            Defendant.

17

18           Plaintiff, Daniel Z. Castro, proceeding pro se (ECF No. 1), has requested leave to proceed
19   in forma pauperis (“IFP”) (ECF No. 2). Plaintiff’s IFP application is incomplete, and specifically
20   does not include responses to questions 3, 4, 5, 7, and, if applicable, 7. The application will
21   therefore be denied without prejudice to renewal.
22           IT IS ORDERED:
23           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED without
24   prejudice.
25           2. Plaintiff must submit, within 30 days from the date of this order, a renewed IFP
26   application on the standard court form, with all information completed, including answers to
27   questions 3 (all of the subparts), 4, 5, 6, and, if applicable, 7.
28
                                                          1
        Case 1:20-cv-01454-EPG Document 7 Filed 10/20/20 Page 2 of 2


 1          3. Plaintiff is cautioned that failure to timely submit a renewed IFP application in proper

 2   form, or to pay the filing fee, may result in a recommendation that this action be dismissed.

 3          4. The Clerk of the Court is directed to provide Plaintiff with a copy of the Application to

 4   Proceed In Forma Pauperis by a Prisoner.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     October 20, 2020                            /s/
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
